Citation Nr: 1706844	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-14 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar and anxiety disorder and claimed as depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for a disorder of the index finger of left hand, diagnosed as trigger finger, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.

4. Entitlement to a total disability rating based on individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) from March 2009 and July 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The March 2009 rating decision denied service connection for anxiety and a TDIU and the July 2012 rating decision denied service connection for peripheral neuropathy of the bilateral upper extremities and an index finger disorder of left hand, diagnosed as trigger finger.  

The Veteran has asserted that he has PTSD that warrants service connection.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO, in a July 2012 rating decision, denied service connection for PTSD and the Veteran did not submit a Notice of Disagreement (NOD), however, the Board finds that the issue of entitlement to service connection for PTSD is in essence already on appeal as entitlement to service connection for anxiety, now captioned as entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar and anxiety disorder and claimed as anxiety and PTSD, pursuant to Clemons. 

The issues of entitlement to service connection for an index finger disorder of left hand, diagnosed as trigger finger, and peripheral neuropathy of the bilateral upper extremities, each to include as secondary to service-connected diabetes mellitus, and a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as bipolar and anxiety disorder and claimed as anxiety and PTSD, is related, at least in part, to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as bipolar and anxiety disorder and claimed as anxiety and PTSD, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303. 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's service treatment records are silent for complaint, treatment or diagnosis of an acquired psychiatric disorder; and no party asserts otherwise.  The Veteran instead asserts that his disability is secondary to his service-connected diabetes mellitus. 

On VA examination in August 2011, the examiner, after review of the claims file and psychiatric evaluation of the Veteran, reported that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD and diagnosed him instead with bipolar and anxiety disorder.  The examiner opined that the Veteran's diabetes mellitus was an additional aggravation of his long-standing psychiatric condition, and reasoned that as the Veteran worried about his physical health, including his diabetes mellitus and the required lifestyle changes related to such, his psychiatric condition worsened.  

Thus, there is competent and credible medical evidence that the Veteran's acquired psychiatric disorder has been aggravated by his service-connected diabetes mellitus.  Thus, the Board concludes that service connection for the same is warranted.  See 38 U.S.C.A. § 5017; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as bipolar and anxiety disorder and claimed as depression and PTSD, as secondary to service-connected diabetes mellitus, is granted.


REMAND

The Veteran asserts that his index finger disorder of left hand, diagnosed as trigger finger, is secondary to service-connected diabetes mellitus.  In support of his claim, in August 2011, he submitted a medical article discussing that diabetes mellitus was a risk factor for developing trigger finger.

On VA examination in October 2011, examiner opined that the Veteran's index finger of left hand, diagnosed as trigger finger, was not secondary to his service-connected diabetes mellitus, and reasoned that such was an idiopathic condition.  The examiner did not discuss whether the Veteran's diabetes mellitus was a risk factor, or that such aggravated or caused his index finger disorder of left hand, diagnosed as trigger finger.  On remand, the AOJ should afford the Veteran a VA examination and obtain an adequate etiological opinion as to his index finger of left hand, diagnosed as trigger finger.    

The Veteran asserts that his peripheral neuropathy of the bilateral upper extremities is secondary to service-connected diabetes mellitus.  In a July 2011 statement, created by a service organization representing the Veteran and signed by one of his VA physicians, the physician checked a box indicating that the Veteran had peripheral neuropathy of the bilateral upper extremities as a complication of his diabetes mellitus.  However, the Veteran's VA treatment records are silent for complaint, treatment, or diagnosis of such a disability.  On VA examination in July 2012, the examiner determined that there was no peripheral neuropathy of the bilateral upper extremities present.  As the Veteran's left hand shall be examined as a result of this Remand, the AOJ should also obtain a clarifying opinion as to this discrepancy of record.  

In this Board decision, service connection for an acquired psychiatric disorder is granted.  The Veteran's disability has yet to be assigned a disability rating.  Also, two claims of entitlement to service connection are the subject of this Remand.  It is possible that service connection may be granted for an index finger disorder of the left hand, diagnosed as trigger finger, and peripheral neuropathy of the bilateral upper extremities, and an assessment of the functional impairment of such, with his acquired psychiatric disorder, will serve as relevant evidence in any adjudication of a TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The most recent VA treatment records associated with the claims file are dated in May 2013, and on remand, the AOJ should obtain the Veteran's updated VA treatment records.   

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's updated VA treatment records dated since May 2013.

2. Then, afford the Veteran a VA examination(s) with an appropriate examiner(s) to determine the nature and etiology of his index finger disorder of the left hand, diagnosed as trigger finger, and peripheral neuropathy of the bilateral upper extremities.  

Complete examinations, including any indicated diagnostic tests (i.e., NCS, EMG), should be completed. 

(a) The examiner should consider the August 2011 submission from the Veteran of a medical article discussing that diabetes mellitus is a risk factor for developing trigger finger and opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's index finger disorder of the left hand, diagnosed as trigger finger, is proximately due to, or the result of, his service-connected diabetes mellitus. 

(b)  The examiner should opine as to whether it is at least as likely as not that the Veteran's index finger of the left hand, diagnosed as trigger finger, has been aggravated (made permanently worse beyond the natural progression of the disability) by his service-connected diabetes mellitus.

(c) The examiner should determine whether the Veteran has peripheral neuropathy of the bilateral upper extremities.  If no such disability is found, the examiner should specifically discuss the discrepancy between the July 2011 statement of the Veteran's VA physician and the results of any clinical/diagnostic testing.  If present, the examiner should opine as to whether it is at least as likely as not that peripheral neuropathy of the bilateral upper extremities is proximately due to, or the result of, or has been aggravated (made permanently worse beyond the natural progression of the disability) by the Veteran's service-connected diabetes mellitus.

The claims file, to include a copy of this Remand, should be made available to the examiner(s) for review in conjunction with the examination(s), and the examiner(s) should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


